DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
The rejection for this has gone final for the following reasons:
1) This is a continuation of Application 15/169,607.
2) All Claims are drawn to the “same invention” as the Claims of 5/31/2016, which were rejected in the Non-Final Communications of 3/14/2019. 
3) All claims would have been properly finally rejected “on the grounds and art of record” if they had been entered in the prior application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 5 and 13 recite the limitation of “to provide better opportunities”.  The metes and bounds of this are unclear, as what is finer is not clearly defined by the specification, and this would differ user to user.  For examination purposes “to provide better opportunities” will be considered as any opportunity to compete in an event.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations of (1) to collect a qualitative and quantitative information corresponding to a plurality of athletes from the plurality of athletes and a plurality of stake-holders, wherein the quantitative and qualitative information comprises sports related information (Collecting information; a Mental Process); (2) ) to analyze the collected quantitative and qualitative information corresponding to the plurality of athletes (Analyzing the collected information; a Mental Process); (3) to aggregate and visualize the analyzed qualitative and quantitative information corresponding to the plurality of athletes (Analyzing information; a Mental Process); and (4) to enable a selective distribution of a set of the collected quantitative and qualitative information, the analyzed quantitative and qualitative information, and the aggregated quantitative and qualitative information to each of the plurality of stake-holders (Transmitting the analyzed information; a Mental Process), which under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components for the purposes of Organizing Human Activity.  That is, other than reciting a data collection module, a processor, an analysis engine, an aggregation and visualization engine, and an access control cum distribution engine, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing Human Activity.  For example, but for the “analysis engine, in the processor, wherein the analysis engine being configured to” language, the analyzing of the collected quantitative and qualitative information corresponding to the plurality of athletes encompasses a user manually analyzing athlete information, such as height/weight and leap etc.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Further, this is clearly a Certain Method of Organizing Activity as it is organizing athlete (human) information for the purposes of organizing and tracking information.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above.  The data collection module, processor, analysis engine, aggregation and visualization engine, and access control cum distribution engine in the above steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of storing, retrieving, sending, and processing data) such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements being used to perform the abstract limitations stated above amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s specification states: 
 “As shown in FIG. 1, an athlete 102a, an athlete 102b and an athlete 102c interacts with the athlete data aggregation system 100 through a web server 104. The athlete 102a is associated with a communication device 106a, the athlete 102b is associated with a communication device 106b and the athlete 102c is associated with a communication device 106c. In an embodiment of the present disclosure, each of the communication devices 106a-c is a portable device. Examples of the communication devices 106a-c include but may not be limited to mobile phones, tablets, laptops and the like. Further, each of the communication device 106a-c is associated with the web server 104. In simpler terms, each of the athletes 102a-c communicates with the web server 104 through the corresponding communication devices 106a-c.”
	
	Which shows that this is a generic computer system utilizing a generic computer, generic phone, and generic processors as per specification above, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer system or phone (another computer), as per the Alice decision and not similar to Berkheimer.  
	Independent Claim 10 contains the identified abstract ideas, with the additional elements of a computer program product comprising a non-transitory computer readable medium, which are generic computer components/software, and thus not significantly more for the same reasons and rationale as above.
	Claims 2-9 and 11-20 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered under Alice part 2B, and thus not significantly more for the same reasons and rationale as above.  
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 8645193


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (U.S. Publication No. 2015/0302331) in view of Engelberg (U.S. Publication No. 2012/0290109).

Regarding Claims 1 and 10, Randall teaches an athlete data aggregation system comprising 
(1) a data collection module, in a processor ([0083] a processor and CPU), wherein the data collection module being configured to collect a qualitative and quantitative information corresponding to a plurality of athletes from the plurality of athletes and a plurality of stake-holders, wherein the quantitative and qualitative information comprises sports related information ([0005] a system for receiving collecting data associated with athletes, facilities, associations, etc. (stake-holders) which are comprise sports related information which can be both quantitative and qualitative as in [0048] where the information is type of facility, number of courts, etc., these are done by software as in [0005] and utilize modules as in [0088] where a plurality of program modules are utilized)); 
(2) an analysis engine, in the processor, wherein the analysis engine being configured to analyze the collected quantitative and qualitative information corresponding to the plurality of athletes ([0049] the system uses software and engines as above to process association, organization, facility, and athlete information, which are both qualitative and quantitative as above); 
(3) an aggregation and visualization engine, in the processor, wherein the aggregation and visualization engine being configured to aggregate and visualize the analyzed qualitative and quantitative information corresponding to the plurality of athletes ([0205] participant information and details are displayed and aggregated as in the table shown on Fig. 23 with the values which are analyzed quantitative data and the concerns/property being qualitative, done by the software and modules as reasoned above); and 
(4) an access control cum distribution engine, in the processor, wherein the access control cum distribution engine being configured to enable a selective distribution of a set of the collected quantitative and qualitative information, the analyzed quantitative and qualitative information, and the aggregated quantitative and qualitative information to each of the plurality of stake-holders ([0100] the stakeholders are allowed by the system/software/modules as above to create settings which are shown as in Fig. 23).
Although Randall teaches utilizing software and modules,
Engelberg further details the modules as there is a [0131] athletic data collection module (data collection module), [0135] interface module (aggregation and visualization engine), [0137] display configuration module (access control cum distribution engine).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the modules of Randall with the modules of Engelberg as they are analogous art which both solve issues with athletic participation, and the combination further the defines some of the characteristics of specific modules, a substitution of the naming of the modules, further defining the software and modules of Randall, an obvious substitution.
Examiner notes that Randall teaches a computer readable medium/product as in [0093].
Regarding Claims 2 and 11, Randall does not explicitly state a registration to the system, but does teach athletes, participants, stakeholders, modules and a processor as in Claim 1 above.
Engelberg teaches to enable registration of the plurality of athletes and the plurality of stake-holders ([0216] user can register and log in as in Fig. 42A, users are athletes or stakeholders monitoring the athlete).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the user activity using a user interface of Randall with the registration and login of Engelberg as they are analogous art which both solve issues with athletic participation, it is old and well known to register on a website for use and privacy, and the combination would allow for personalized access to the system and thus improve user satisfaction.
Regarding Claims 3 and 12, Randall teaches further comprising an update module in the processor, wherein the update module being configured to enable an automatic update of a stored information in a database on encountering an additional information ([0140] the system automatically updates the recommended dates in the system in the data store).
Regarding Claim 4, Randall teaches The athlete data aggregation system of claim 3, wherein the additional information being entered by the plurality of athletes and the plurality of stake-holders ([0089] user can input data via a user interface, these users can be [0048] user of a facility , manager operator, participant or any person using the system).
Regarding Claims 5 and 13, Randall teaches further comprising a recommendation engine in the processor, wherein the recommendation engine being configured to provide a better opportunities to the plurality of athletes and the plurality of stake-holders ([0054] a score is used to prioritize schedules and games, to recommend better venues and schedule adjustments).
Regarding Claim 6, Randall teaches wherein the sports related information comprises at least one of types of sports played, position in each of the sports played, names of previous and current coaches, names of previous clubs each of the plurality of athletes has represented, names of current clubs each of the plurality of athletes is representing, diet plans, practice plans, levels at which each of the plurality of athletes has played and skills related to the sports played ([0063] types of practice (practice plans) of the athletes and facilities are used).
Regarding Claim 7, Randall teaches a chart as in the output of Claim 1, and the quantitative and qualitative information being visualized as in Claim 1, but does not explicitly state any type of graph or chart used.
Engelberg teaches wherein the quantitative and qualitative information being visualized by using at least one of mountains, graphs, spiders and pie-charts as in [0252] where graphs are used within the system.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the display of information with a user interface of Randall with the graphs of Engelberg as they are analogous art which both solve issues with athletic participation, it is old and well known to use graphs to portray information, and the combination would allow for better visualization of data, which is what graphs do, and thus improve user satisfaction.
Regarding Claims 8 and 14, Randall teaches further comprising a database in the processor, wherein the database being configured to store the collected quantitative and qualitative information, the analyzed quantitative and qualitative information, and the aggregated quantitative and qualitative information ([0140] the analyzed and computed data, as well as all data [0074] are stored in a data store/database).
Regarding Claims 9 and 15, Randall teaches wherein the access control cum distribution engine being further configured to enable settings on a web server ([0100] web server is used to allow for settings)
But does not explicitly state an athlete setting their own privacy.
Engelberg teaches each of the plurality of athletes to set a privacy of their respective accounts on a web-based platform ([0229] a user, athlete, as above, can select/set their privacy setting for their account on the web platform).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the web based service system of Randall with the privacy settings for a web based service of Engelberg as they are analogous art which both solve issues with athletic participation, it is old and well known to use privacy settings in the art, and the combination would allow for improved security and allowing for sharing information based a user’s needs as in [0229] of Engelberg.
Regarding Claim 16, Randall teaches a plurality of stakeholders and a computer readable medium as in Claim 1 above, but does not teach user comments or suggestions.
Engelberg teaches to provide specific comments and suggestions to the plurality of athletes ([0243] user comments and messages on the feeds by users.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the web based service system of Randall with the privacy settings for a web based service of Engelberg as they are analogous art which both solve issues with athletic participation and the combination would allow for improved sharing of information based a user’s needs as in [0243] of Engelberg.
Regarding Claim 17, Randall teaches wherein the plurality of stake- holders comprises at least one of a plurality of coaches, a plurality of club managers, a plurality of governing bodies, a plurality of scouts and guardians ([0035] organization and facility users such as [0048] manager (club manager) and operators)
Regarding Claim 18, Randall does not teach strengths or weaknesses, but does teach the plurality of athletes and stakeholders as well as the computer readable program as in Claim 1 above.
Engelberg teaches the step of providing a chance to the plurality of athletes to earn profits based on their ratings ([0279] financial motivations and consequences are used to motivate the athletes based on their rating, such as being last or the slowest).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the competition system of Randall with the incentives, motivations, and consequences based on the competition of Engelberg as they are analogous art which both solve issues with athletic participation and the combination would allow for improved motivations such as financial motivation or labeling as a loser of a game as in [0279] of Engelberg.
Regarding Claim 19, Randall does not teach feedback, but does teach the plurality of athletes and stakeholders as well as the computer readable program as in Claim 1 above.
Engelberg teaches the step of providing a feedback to the plurality of athletes and the associated stake- holders as in [0289] where performance is monitored and feedback is provided.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 16 as above.
Regarding Claim 20, Randall does not teach strengths or weaknesses, but does teach the plurality of athletes and stakeholders as well as the computer readable program as in Claim 1 above.
Engelberg teaches the step of providing parameters for measuring strengths, weakness and progress of each of the plurality of athletes and the plurality of stake-holders ([0150] user chooses what to improve, a parameter, such as to improve endurance by run goals vs. a user’s past run, which is working on a weakness and working on progress).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 16 as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150302331 A1
Randall; Stephen A.
SCHEDULER FOR ATHLETIC FACILITIES
US 20110191136 A1
Bourne; Mary Lou Garber et al.
SYSTEM AND METHOD FOR WEB-BASED SPORTS EVENT SCHEDULING
US 20110066664 A1
Goldman; Steve et al.
SPORTS COLLABORATION AND COMMUNICATION PLATFORM
US 8738722 B1
Gass; Sam et al.
Environment and methods for fostering action sport competition
US 20160314427 A1
Brunswick; John Michael
DATABASE, INTERFACE, AND METHOD FOR PERSONALIZED, SKILL-SET BASED CRM ENGAGEMENT
US 20170039527 A1
Rangan; Venkat
AUTOMATIC RANKING AND SCORING OF MEETINGS AND ITS ATTENDEES WITHIN AN ORGANIZATION
US 20080120375 A1
Levy; Benjamin
ACTIVITY PARTNER MATCHING SYSTEM AND METHOD
US 20080010106 A1
Bourne; Mary Lou Garber et al.
System and method for web-based sports event scheduling
US 20040059617 A1
McGovern, Thomas
On-line athletic events management system and method
US 20040029627 A1
Hannan, Michael et al.
Skill based lottery system
US 9542649 B2
Su; Jiawen
Content based recommendation system
US 9230212 B2
Su; Jiawen
Content based recommendation system
US 8301479 B2
Bourne; Mary Lou Garber et al.
System and method for web-based sports event scheduling
US 7716078 B2
Bourne; Mary Lou Garber et al.
System and method for web-based sports event scheduling
US 20120246675 A1
MASEWICZ; Robert et al.
SYSTEMS AND METHODS FOR DYNAMIC EVENT PRODUCTION AND MANAGEMENT
US 20130173389 A1
Page; Alison et al.
RETAIL SYSTEM WITH LOCATION-BASED CUSTOMIZATION
US 20130204825 A1
Su; Jiawen
Content Based Recommendation System
US 20130303268 A1
Miller; Bradley Nathan
System and Method for Fantasy Sports Draft and Operation
US 20150131845 A1
Forouhar; Arian S. et al.
METHODS, SYSTEMS AND SOFTWARE PROGRAMS FOR ENHANCED SPORTS ANALYTICS AND APPLICATIONS
US 20160098640 A1
Su; Jiawen
Content Based Recommendation System
US 20140358632 A1
Graff; James William et al.
SYSTEM AND METHOD FOR ENHANCED EVENT PARTICIPATION
US 20140343994 A1
Graff; James William et al.
SYSTEM AND METHOD FOR ENHANCED EVENT PARTICIPATION
US 20140297010 A1
Lapides; John S.
Athletic Event Timing And Display Systems
US 20140279599 A1
BRUNO; Anthony P. et al.
MANAGING COMPLIANCE FOR PARTICIPATION IN ORGANIZATION ACITIVIES
US 20140236658 A1
Friedfertig; Marc et al.
Semi-automated relationship aware scheduling
US 20140023049 A1
STRECKER; Markus et al.
Communication Network For An Athletic Activity Monitoring System
US 20130282421 A1
Graff; James William et al.
SYSTEM AND METHOD FOR ENHANCED EVENT PARTICIPATION
US 20130275503 A1
Sul; Yung-Suk
SYSTEM FOR INVIGORATING ONLINE SPORTS MATCH
US 20130046580 A1
Harker; Michael Lynn et al.
COMPUTERIZED, PULL BASED, EVENT SCHEDULING APPARATUS AND METHOD
US 20120290109 A1
Engelberg; Richard J. et al.
Methods and Systems for Encouraging Athletic Activity
US 20120202186 A1
Flood; Christopher C. et al.
INTERACTIVE COMMUNITY NETWORK FOR YOUTH ATHLETICS
US 20120139731 A1
Razoumov; Leonid et al.
SYSTEM AND METHOD FOR WIRELESS MONITORING OF SPORTS ACTIVITIES
US 20110281620 A1
Hays; Zachary
SYSTEMS AND METHODS FOR PRESENTING A WAGERING OPPORTUNITY RELATED TO AN ATHLETIC COMPETITION BEING BROADCAST TO A USER
US 20110099210 A1
WOODSON, II; John F. et al.
PERSONNEL REGISTRATION AND MANAGEMENT SYSTEM AND RELATED METHODS
US 20110093924 A1
Thompson; Dustin David
SYSTEM FOR COLLECTING AND ORGANIZING GAME STATISTICS, INFORMATION AND APPLICATIONS FOR DISTRIBUTION, ANALYSIS AND ENTERTAINMENT, AND METHOD
US 20100035725 A1
Rickerman; Ken
COMPETITIVE RUNNING MANAGEMENT
US 20090319304 A1
Smith; Daniel R.
EVENT SCHEDULING METHOD AND SYSTEM
US 20090281863 A1
Yaskin; David
Systems and methods for determining utilization of facilities and interactions with campaigns
US 20090106067 A1
Mann; Brian P. et al.
Schedule optimization system and method
US 20070233569 A1
KELLEY; Edward et al.
WORLDWIDE WEB BASED DELIVERY OF SPORTS AND ACADEMIC DIGITAL CONTENT
US 20070219844 A1
Santorine; Adolph W. JR. et al.
Event scheduling system
US 20070197938 A1
TYSON; WILLIAM RANDALL et al.
PERFORMANCE TRACKING SYSTEMS AND METHODS
US 20050021352 A1
Maierhofer, Ronald P. et al.
Sports club creation, management, and operation system and methods therefor
US 20020059205 A1
Graham, James J. et al.
On-line facilities management tool
US 20020010697 A1
Marshall, Robert S. et al.
On-line sports information entry and retrieval system


This is a Continuation of applicant's earlier Application No. 15,169,607.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        9/12/2022